                                           Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       In re LYFT SECURITIES LITIGATION                 Case No. 19-cv-02690-HSG
                                   8                                                        ORDER GRANTING KEINER'S
                                                                                            MOTION FOR APPOINTMENT AS
                                   9                                                        LEAD PLAINTIFF AND DENYING
                                                                                            THE REMAINING MOTIONS FOR
                                  10                                                        LEAD PLAINTIFF
                                  11                                                        Re: Dkt. Nos. 9, 12, 20
                                  12
Northern District of California
 United States District Court




                                               On May 17, 2019, Plaintiff Matias Malig, as Trustee for the Malig Family Trust, filed the
                                  13
                                       first of two securities class action lawsuits bringing claims individually and on behalf of others
                                  14
                                       who acquired common stock of Lyft, Inc. (“Lyft” or “the Company”) traceable to Lyft’s Initial
                                  15
                                       Public Offering (“IPO”) on March 28, 2019. Dkt. No. 1 (“Malig Compl.”).1 The complaint
                                  16
                                       asserts a claim under Section 11 of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.
                                  17
                                       § 77k. Compl. ¶¶ 91–98. The complaint names as Defendants the Company, eleven individual
                                  18
                                       defendants who served in executive positions for the Company or on the Company’s Board, and
                                  19
                                       twenty-nine underwriters who were “instrumental in soliciting and making the stock offered in the
                                  20
                                       IPO available to the investing public.” Id. ¶ 30.
                                  21
                                               Four competing motions for appointment as lead plaintiff, approval of lead counsel, and
                                  22
                                       consolidations of securities class action cases were filed: (1) a motion by Rick Keiner (“Keiner”)
                                  23
                                       seeking appointment as lead plaintiff and approval of Block & Leviton as lead counsel, Dkt. No.
                                  24
                                       9; (2) a motion filed by Harold Tholen, Danilo Nunez, and Rakesh Khanna (collectively, “Lyft
                                  25
                                       Investor Group”) seeking appointment as lead plaintiffs and approval of Levi & Korsinky, LLP as
                                  26
                                  27   1
                                         The Court subsequently related, and later consolidated, a second class action brought by Plaintiff
                                  28   Kevin Lewis. See Dkt. No. 7 (order relating Case No. 19-cv-3003-YGR), 47 (order consolidating
                                       the two actions).
                                           Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 2 of 12




                                   1   lead counsel, Dkt. No. 12; (3) a motion by Deep Dinesh Patel (“Patel”) seeking appointment as

                                   2   lead plaintiff and approval of The Rosen Law Firm, P.A. as lead counsel, Dkt. No. 16; and (4) a

                                   3   motion by Terry S. Bradford (“Bradford”) seeking appointment as lead plaintiff and approval of

                                   4   Pomerantz LLP as lead counsel, Dkt. No. 20. Subsequently, Patel withdrew his motion. See Dkt.

                                   5   No. 50. On July 30, 2019, Keiner and the Lyft Investor Group filed briefs in opposition to the

                                   6   competing motions for appointment of lead plaintiff. Dkt. Nos. 51, 52. On August 6, 2019,

                                   7   Keiner filed a brief in further support of his initial motion. Dkt. No. 54. On the same day, the

                                   8   Lyft Investor Group also filed a brief in further support of their initial motion. Dkt. No. 55.

                                   9            Having carefully considered the relevant filings and authorities, the Court GRANTS

                                  10   Keiner’s motion (Dkt. No. 9) and DENIES the remaining unwithdrawn motions (Dkt. Nos. 12,

                                  11   20). 2

                                  12       I.   BACKGROUND
Northern District of California
 United States District Court




                                  13            Lyft is a rideshare company that sought to sought to revolutionize transportation by
                                  14   launching its peer-to-peer marketplace for on-demand ridesharing. Malig Compl. ¶ 4. In order to
                                  15   “establish a solid foothold in the bikeshare market and offer access to new transportation options
                                  16   on the Lyft Platform,” Lyft acquired Bikeshare Holdings LLC’s technology and corporate
                                  17   functions in November 2018. Id. ¶ 5.
                                  18            On March 28, 2019, Lyft offered 32.5 million shares to the public through an IPO at a
                                  19   price of $72.00 per share, generating total proceeds of $2.34 billion. Id. ¶ 6. In the Registration
                                  20   Statement and Prospectus filed in connection with the IPO, Lyft estimated that its ridesharing
                                  21   marketplace “is available to over 95% of the U.S. population, as well as in select cities in
                                  22   Canada.” Id. ¶ 7. The Company also represented that its “U.S. ridesharing market share was 39%
                                  23   in December 2018, up from 22% in December 2016.” Id.
                                  24            Defendants allegedly made materially false, misleading, or incomplete statements in these
                                  25   filings “because they failed to disclose, among other things, that: (1) Lyft’s claimed ridesharing
                                  26   position was overstated; (2) more than 1,000 of the bicycles in Lyft’s rideshare program suffered
                                  27
                                       2
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civ. L.R. 7–1(b).
                                                                                        2
                                          Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 3 of 12




                                   1   from safety issues that would lead to their recall; (3) Lyft’s drivers were becoming disincentivized

                                   2   from driving for Lyft; and (4) Lyft failed to warn investors that a labor disruption could affect its

                                   3   operations.” Id. ¶¶ 9, 75.

                                   4          When the purported truths were revealed, Lyft’s stock price fell and the putative class

                                   5   members—who purchased stock traceable to the IPO—suffered financial losses. Id. ¶¶ 11–12.

                                   6   For example, after the market closed on April 11, 2019, Uber, Lyft’s competitor, filed with the

                                   7   SEC its Form S-1, which “claimed a market share of greater than 65% in the United States and

                                   8   Canada, a claim that further undermined Lyft’s purported claim of 39% market share.” Id. ¶¶ 77–

                                   9   78. Several days later, the New York Times reported that Citi Bike was taking 1,000 bicycles out

                                  10   of service in New York, and more in Washington, D.C. and San Francisco, in the wake of dozens

                                  11   of reported injuries and safety concerns. Id. ¶ 79. “In response to these revelations, the

                                  12   Company’s shares fell sharply to under $57.00.” Id. ¶ 80.
Northern District of California
 United States District Court




                                  13    II.   APPOINTMENT OF LEAD PLAINTIFF
                                  14          The Private Securities Litigation Reform Act (“PSLRA”) “instructs district courts to select

                                  15   as lead plaintiff the one ‘most capable of adequately representing the interests of class members.’”

                                  16   In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(i)).

                                  17   “The ‘most capable’ plaintiff—and hence the lead plaintiff—is the one who has the greatest

                                  18   financial stake in the outcome of the case, so long as he meets the requirements of Rule 23.” Id.

                                  19   The Ninth Circuit interprets the PSLRA as establishing “a simple three-step process for

                                  20   identifying the lead plaintiff pursuant to these criteria.” Id.

                                  21          A.    Notice Requirement
                                  22          Step One consists of meeting the PSLRA’s notice requirement. Id. “The first plaintiff to

                                  23   file an action covered by the [PSLRA] must post this notice ‘in a widely circulated national

                                  24   business-oriented publication or wire service.’” Id. (quoting 15 U.S.C. § 78u-4(a)(3)(A)(i)). The

                                  25   notice must be published within 20 days of the complaint’s filing. 15 U.S.C. § 78u-4(a)(3)(A)(i).

                                  26   The notice must also alert putative class members “(I) of the pendency of the action, the claims

                                  27   asserted therein, and the purported class period; and (II) that, not later than 60 days after the date

                                  28   on which the notice is published, any member of the purported class may move the court to serve
                                                                                           3
                                           Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 4 of 12




                                   1   as lead plaintiff of the purported class.” Id.

                                   2           Here, notice was published in Globe Newswire on the same day that the complaint was

                                   3   filed. Compare Compl. with Dkt. No. 13–3. This complied with the PSLRA’s 20-day filing

                                   4   deadline, and Globe Newswire is a “widely circulated [inter]national business-oriented news

                                   5   reporting service,” as required. Cavanaugh, 306 F.3d at 729 (quoting 15 U.S.C. § 78u-

                                   6   4(a)(3)(A)(i)). The notice specifically announced the filing of the action against Lyft, described

                                   7   the asserted claim under the Securities Act, described the class as encompassing those who

                                   8   “purchased Lyft shares pursuant and/or traceable to Lyft’s registration statement and prospectus,”

                                   9   and notified putative class members that any motion to be appointed lead plaintiff must be filed no

                                  10   later than July 16, 2019. Dkt. No. 13-3. Accordingly, Step One’s requirements are met.

                                  11          B.     Largest Financial Stake in the Litigation
                                  12           Step Two consists of identifying the presumptive lead plaintiff. See Cavanaugh, 306 F.3d
Northern District of California
 United States District Court




                                  13   at 729–30. There is a rebuttable presumption that the “most adequate plaintiff” is the one who

                                  14   “(aa) has either filed the complaint or made a motion in response to a notice under subparagraph

                                  15   (A)(i); (bb) in the determination of the court, has the largest financial interest in the relief sought

                                  16   by the class; and (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

                                  17   Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Thus, once the filing requirement of subsection

                                  18   (a)(3)(B)(iii)(I)(aa) is met, “the district court must compare the financial stakes of the various

                                  19   plaintiffs and determine which one has the most to gain from the lawsuit.” Cavanaugh, 306 F.3d

                                  20   at 730. Keiner, the Lyft Investor Group, and Bradford all filed their motions to be appointed lead

                                  21   plaintiff(s) on July 16, 2019, satisfying subsection (aa).

                                  22           The Court must then determine who has the largest financial interest in the litigation.

                                  23   Keiner argues that he has the highest total losses: $223,049.76. Dkt. No. 49.3 Lyft Investor Group

                                  24

                                  25
                                       3
                                         Lyft Investor Group argues that the Court should not accept Keiner’s amended certification
                                       because it was filed on July 29, 2019, after the deadline to move to be appointed lead plaintiff.
                                  26   Dkt. No. 52 at 13. While it is true that the amended certification was filed later, Keiner timely
                                       filed his motion on July 16, 2019, and upon noticing the scrivener’s errors in his certification,
                                  27   submitted the amended certification prior to any notification of these errors by other movants.
                                       Keiner’s motion was timely, and the Court will consider the amended certification. Accord In re
                                  28   Solar City Corp. Sec. Litig., No. 16-CV-04686-LHK, 2017 WL 363274, at *6 (N.D. Cal. Jan. 25,
                                       2017) (“[T]he error made when transferring stock prices from Plaintiff’s brokerage account to
                                                                                         4
                                         Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 5 of 12




                                   1   argues that Keiner overstates his losses because he includes unrecoverable losses due to shares that

                                   2   were sold prior to any disclosure of the misstatement. Dkt. No. 52 at 7. They argue that Keiner’s

                                   3   “actual financial interest in the litigation is only $50,407.90 based on the 7,700 shares that he

                                   4   purchased and held at the time at least one of the alleged corrective disclosures entered the market

                                   5   to proximately cause his losses.” Dkt. No. 52 at 9. Lyft Investor Group alleges a loss of

                                   6   $163,481.24 (of which $91,050.00 is attributable to Harold Tholen, $40,673.00 is attributable to

                                   7   Rakesh Khanna, and $31,758.24 is attributable to Danilo Nunez), Dkt. No. 13-2, and Bradford

                                   8   alleges a loss of $8,335, Dkt. No. 21-1. Underlying the movants’ disagreement is the

                                   9   methodology used to calculate the largest financial interest.

                                  10          “The Ninth Circuit has declined to endorse a particular method” to calculate which movant

                                  11   has the largest financial stake in a securities class action. Nicolow v. Hewlett Packard Co., No.

                                  12   12-cv-05980-CRB, 2013 WL 792642, at *4 (N.D. Cal. Mar. 4, 2013). Instead, district courts
Northern District of California
 United States District Court




                                  13   “may select accounting methods that are both rational and consistently applied.” Cavanaugh, 306

                                  14   F.3d at 730 n.4. Courts in this district primarily have relied on two methods: “[m]ethods in the

                                  15   first category equate financial interest with actual economic losses suffered. In contrast, a second

                                  16   category of methods equates largest financial interest with potential recovery.” Perlmutter v.

                                  17   Intuitive Surgical, Inc., No. 10-CV-03451-LHK, 2011 WL 566814, at *3 (N.D. Cal. Feb. 15,

                                  18   2011) (internal citations omitted).

                                  19          Within the first category, courts have used the Lax-Olsten four-factor test to approximate

                                  20   economic losses. See e.g., Melucci v. Corcept Therapeutics Inc., No. 19-CV-01372-LHK, 2019

                                  21   WL 4933611, at *3 (N.D. Cal. Oct. 7, 2019) (noting the “four factors that were first introduced in

                                  22   Lax v. First Merchants Acceptance Corp., 1997 WL 461036, at *5 (N.D. Ill. Aug. 11[,] 1997), and

                                  23   In re Olsten Corporation Securities Litigation, 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998).”). These

                                  24   four factors are “(1) the number of shares purchased during the class period; (2) the number of net

                                  25   shares purchased during the class period; (3) the total net funds expended during the class period;

                                  26   and (4) the approximate losses suffered during the class period.” In re Olsten, 3 F. Supp. 2d at

                                  27

                                  28
                                       Fish’s motion was clearly an inadvertent error,” and not one to be held against the movant).
                                                                                        5
                                          Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 6 of 12




                                   1   295. Courts then consider the totality of these factors in order to determine an approximate loss

                                   2   for each movant. Many courts consider the fourth factor, approximate loss, the most important.

                                   3   See Markette v. XOMA Corp., No. 15-CV-03425-HSG, 2016 WL 2902286, at *5 n.4 (N.D. Cal.

                                   4   May 13, 2016); Bodri v. Gopro, Inc., No. 16-CV-00232-JST, 2016 WL 1718217, at *4 (N.D. Cal.

                                   5   Apr. 28, 2016); In re Diamond Foods, Inc., Sec. Litig., 281 F.R.D. 405, 408 (N.D. Cal. 2012).

                                   6          Other courts in this district have applied a different method that looks to the shares

                                   7   purchased during the class period and retained at the end of the class period and calculates the

                                   8   total net loss considering only those securities. See Mulligan v. Impax Labs., Inc., No. C-13-1037-

                                   9   EMC, 2013 WL 3354420, at *6 (N.D. Cal. Jul. 2, 2013) (citing Eichenholtz v. Verifone Holdings,

                                  10   Inc., No. C 07-6140-EMC, 2008 WL 3925289, at *10–14 (N.D. Cal. Aug. 22, 2008)). The

                                  11   advantage of this “retained shares” method is that it “look[s] to losses experienced due to the

                                  12   shares that the plaintiff was holding at the time the fraud was disclosed, and thus focus[es] on
Northern District of California
 United States District Court




                                  13   losses caused when stock purchased at artificially inflated prices decreases in value due to the

                                  14   disclosure of the fraud. This metric thereby excludes losses caused by normal market fluctuations

                                  15   prior and unrelated to the disclosure of the fraud.” Id. The reason for this method is intuitive:

                                  16   “[o]ne’s ‘interest’ in a litigation is rather directly tied to what one might recover.” In re McKesson

                                  17   HBOC, Inc. Sec. Litig., 97 F. Supp. 2d 993, 997 (N.D. Cal. 1999).

                                  18          But courts have noted that the retained shares method works best where there is a

                                  19   “relatively constant fraud premium through the class period.” Mulligan, 2013 WL 3354420 at *7.

                                  20   In other words, it will most accurately calculate net loss where there are not multiple partial

                                  21   disclosures that reveal the purported fraud during the class period. See Melucci, 2019 WL

                                  22   4933611, at *3 (“[C]ourts have . . . explained that a measure of net shares purchased and a retained

                                  23   shares calculation are less useful analytical tools where gradual disclosures are involved, because

                                  24   those methods assume a constant fraud premium throughout the class period.”) (internal citation

                                  25   omitted); Markette, 2016 WL 2902286, at *6 (finding the retained shares method accurately

                                  26   calculates the loss amount where “Plaintiff’s complaint alleges that a single disclosure revealed

                                  27   Defendants’ purported fraud and does not suggest that any partial disclosures occurred during the

                                  28   class period.”).
                                                                                         6
                                          Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 7 of 12




                                   1             Lyft Investor Group argues that Keiner’s alleged loss “significantly overstates his financial

                                   2   interests in the outcome of the lawsuit” because it includes shares sold prior to any corrective

                                   3   disclosure, and losses from such sales are not recoverable. Dkt. No. 52 at 2. Lyft Investor Group

                                   4   essentially argues that the Court should calculate the largest financial interest using a retained shares

                                   5   method in order to determine recoverable losses. The Court disagrees with this approach.

                                   6             The economic loss method most accurately determines the greatest financial interest on the

                                   7   facts presented here. The complaints filed in both actions allege that a series of disclosures corrected

                                   8   misstatements in the Offering Documents. See Dkt. No. 1 (“Malig Compl.”), Case No. 19-cv-03003,

                                   9   Dkt. No. 1 (“Lewis Compl.”). Minimally, the complaints allege a disclosure after April 11, 2019 of

                                  10   Uber’s market share in its Form S-1, Malig Compl. ¶ 78, Lewis Compl. ¶ 35; a disclosure on April

                                  11   15, 2019 that 1,000 bicycles were being removed from Lyft’s rideshare program, Malig Compl.

                                  12   ¶ 79, Lewis Compl. ¶ 37; and a disclosure on May 5, 2019 of a labor disruption, Malig Compl. ¶ 81,
Northern District of California
 United States District Court




                                  13   Lewis Compl. ¶ 40. These partial disclosures during the class period suggest that there likely was

                                  14   not a constant fraud premium, such that a retained shares approach would not result in the most

                                  15   accurate loss calculation in this case. It would be very difficult for the Court to assess the effect of

                                  16   a non-constant fraud premium in determining loss. This reality is confirmed by Lyft Investor

                                  17   Group’s own argument, which calculates a purported loss based on Keiner’s shares held at the time

                                  18   of the first disclosure, but fails to account for the remaining partial disclosures. See Dkt. No. 52 at

                                  19   9. This assessment may end up being complex, and almost certainly will require evaluation of the

                                  20   parties’ damages experts at a later stage of the proceedings. Accord McKesson, 97 F. Supp. 2d at

                                  21   997–98 (noting the infeasibility of conducting a damages inquiry at the lead plaintiff appointment

                                  22   stage).

                                  23             Having found that applying the economic loss method is appropriate in this case, the Court

                                  24   finds that Keiner is presumptively the most adequate plaintiff. Applying the Lax-Olsten factors for

                                  25   the three movants results in the following calculations:

                                  26
                                                 //
                                  27

                                  28             //
                                                                                           7
                                            Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 8 of 12



                                           Movant            (1) Shares          (2) Net Shares      (3) Net Funds       (4) Approximate
                                   1                         Purchased           Purchased           Expended            Loss
                                   2       Keiner            121,352             200                 $331,6074           ($223,049)
                                           Lyft Investment   9,244               9,244               $687,168            ($163,796)
                                   3       Group
                                            Harold Tholen    5,000               5,000               $360,000            ($91,050)
                                   4        Rakesh Khanna    2,800               2,800               $201,600            ($40,673)
                                   5        Danilo Nunez     1,744               1,744               $125,568            ($31,758)
                                           Bradford          533                 533                 $37,005             ($8,335)
                                   6
                                       The fourth factor, approximate loss, is generally given the most weight in the analysis, as noted
                                   7
                                       above. Here, Keiner’s approximate loss is nearly $60,000 more than Lyft Investor Group and over
                                   8
                                       double that of the largest shareholder in Lyft Investment Group, Harold Tholen.5 The Court
                                   9
                                       accordingly finds that Keiner has the largest financial interest.
                                  10
                                                C.    Keiner’s Typicality and Adequacy
                                  11
                                                Next, a presumptive lead plaintiff has the burden of setting forth a prima facie case that he
                                  12
Northern District of California
 United States District Court




                                       can satisfy the class representative requirements of Rule 23(a), typicality and adequacy. 15 U.S.C.
                                  13
                                       § 78u-4(a)(3)(B)(iii)(I); Cavanaugh, 306 F.3d at 730. Competing movants can rebut this showing
                                  14
                                       by setting forth evidence that the presumptive lead plaintiff “will not fairly and adequately protect
                                  15
                                       the interests of the class” or “is subject to unique defenses that render such plaintiff incapable of
                                  16
                                       adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).
                                  17
                                                Keiner represents that he is unaware of any conflicts between his claims and those asserted
                                  18
                                       on behalf of the putative class, or of any unique defenses, that would render him atypical or unable
                                  19
                                       to adequately protect the interest of the class. Dkt. No. 9 at 9. The Court agrees that Keiner’s
                                  20
                                       injuries, stemming from the purchase of Lyft shares at artificially high prices after the Company’s
                                  21
                                       alleged misstatements in the offering documents, are typical of the § 11 claims alleged in the
                                  22
                                       complaints. Further, as explained further below, the Court does not find Keiner susceptible to
                                  23
                                       unique defenses that would make him inadequate to represent the class in this action.
                                  24

                                  25

                                  26
                                       4
                                         The Court was not provided this information, and calculated it based on Keiner’s amended
                                       certification. See Dkt. No. 49-1. As such, this figure is an estimate that may contain some
                                  27   rounding error since the share prices were provided only to two decimal places.
                                       5
                                         Because Keiner’s approximate loss is greater than the aggregate loss of the Lyft Investor Group,
                                  28   the Court need not address Keiner’s argument that only the individual with the highest
                                       approximately loss should be considered instead of the entire group. See Dkt. No. 51 at 3.
                                                                                         8
                                          Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 9 of 12




                                   1           Lyft Investor Group presents several arguments against Keiner’s typicality and adequacy.

                                   2   It first argues that Keiner would be an atypical and inadequate lead plaintiff because he sold most

                                   3   of the shares he purchased throughout the class period, potentially making him subject to an

                                   4   affirmative defense of negative causation. Dkt. No. 52 at 10. They allege that “[w]hether or not

                                   5   these issues will in fact be raised during the litigation is unknown; however, the critical point is

                                   6   that they may be raised and if so, will bec[o]me a distraction to the litigation and jeopardize the

                                   7   Class’s recovery.” Id. at 13. “[N]egative causation” is an affirmative defense under § 11 that

                                   8   requires a defendant to show “that the depreciation in value of a plaintiff’s stock resulted from

                                   9   factors other than the alleged material misstatement.” Hildes v. Arthur Andersen LLP, 734 F.3d

                                  10   854, 860 (9th Cir. 2013) (quotations and citations omitted). Lyft Investor Group points out that

                                  11   Keiner sold many shares prior to the first alleged partial disclosure, and argues that he therefore

                                  12   cannot recover any losses from those sales.
Northern District of California
 United States District Court




                                  13           While this could end up being true, it does not show that Keiner is atypical or inadequate

                                  14   to serve as lead plaintiff. Importantly, Keiner held shares throughout the period: at least 7,700

                                  15   shares (as alleged by Lyft Investor Group) before the initial partial disclosure, a fluctuating

                                  16   number of shares between partial disclosures, and 200 shares at the end of the class period. There

                                  17   likely are many class members who sold shares prior to any partial disclosure or in between partial

                                  18   disclosures who are similarly susceptible to a negative loss causation defense. Moreover, this is a

                                  19   highly fact-intensive affirmative defense, and the Court is not aware of any case in which a court

                                  20   has tried to definitively resolve its applicability at this stage of the proceedings. On balance, the

                                  21   Court does not find that the potential application of this defense down the road makes Keiner

                                  22   atypical or inadequate for purposes of choosing a lead plaintiff. Accord In re Lendingclub Sec.

                                  23   Litig., 282 F. Supp. 3d 1171, 1181 (N.D. Cal. 2017) (certifying a class and finding typicality

                                  24   despite lead plaintiff’s susceptibility to an affirmative defense of negative loss causation); Levine

                                  25   v. AtriCure, Inc., 508 F. Supp. 2d 268, 272–73 (S.D.N.Y. 2007) (noting that “[b]ecause an

                                  26   analysis of causation is often fact-intensive, negative causation is generally established by a

                                  27   defendant on a motion for summary judgment or at trial,” not at the motion to appoint lead

                                  28   plaintiff stage).
                                                                                          9
                                         Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 10 of 12




                                   1          Lyft Investor Group also cites Reinschmidt v. Zillow, Inc., where the court denied an “in-

                                   2   and-out” trader and day trader’s motion for appointment as lead plaintiff because it would open

                                   3   the movant up to unique affirmative defenses. No. C12-2084-RSM, 2013 WL 1092129, at *4

                                   4   (W.D. Wash. Mar. 14, 2013). While the Court recognizes that Keiner’s trading activity could be

                                   5   read to suggest day trading, courts have based the denial of lead plaintiff status in such situations

                                   6   on the difficulty of showing reliance, a required element under §§ 10(b) and 20(a) of the Securities

                                   7   Exchange Act of 1934. See, e.g., Reinschmidt, 2013 WL 1092129 at *4 (explaining that “trading

                                   8   on market volatility belies any true reliance on company reports or even on the integrity of the

                                   9   stock price itself”); In re Silicon Storage Tech., Inc., No. C 05-0295-PJH, 2005 U.S. Dist. LEXIS

                                  10   45246, at *25–26 (N.D. Cal. 2005) (noting that it would be difficult to show reliance if the movant

                                  11   sells much of the stock before any corrective disclosure). Importantly, reliance is not an element

                                  12   of a § 11 claim, such that the rationale advanced by Lyft Investor Group does not apply here.
Northern District of California
 United States District Court




                                  13          Finally, Lyft Investor Group argues that the Keiner is inadequate due to errors in his filings

                                  14   and certificates. See Dkt. Nos. 52 at 10–14. Lyft Investor Group alleges that Keiner failed to

                                  15   include some transactions that resulted in substantial gains that could alter the economic loss

                                  16   calculations bearing on his adequacy to represent the class. Dkt. No. 52 at 11 (chart indicating

                                  17   specific sales). Importantly, Lyft Investor Group points to Keiner’s initial certification, not the

                                  18   amended certification which identifies each of the sales that Lyft Investor Group argues were not

                                  19   included. See Dkt. No. 49-1 at 3, 5. As noted in footnote 2 above, Keiner’s inadvertent clerical

                                  20   error does not preclude the Court from considering the amended certification, especially where

                                  21   these transactions were included in Keiner’s initial filing’s loss chart. Keiner further certified, at

                                  22   the Court’s request, that the amended certification and loss chart display the same underlying data

                                  23   other than minor differences due to rounding, and use the IPO price to calculate approximate loss

                                  24   consistent with 15 U.S.C. § 77k(e). See Dkt. No. 63. Lyft Investor Group also argues that Keiner

                                  25   failed to include the sale of 200 shares on May 20, 2019. Dkt. No. 52 at 12. However, as Keiner

                                  26   notes, the Malig complaint was filed on May 17, 2019, and sales made after the end of the class

                                  27   period need not be included. The Court further disregards as trivial movants’ arguments that

                                  28   typographical errors in their competitiors’ motions or certificates are meaningfully indicative of
                                                                                         10
                                         Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 11 of 12




                                   1   inadequacy.

                                   2          Lyft Investor Group alternatively asks the Court to allow limited discovery into Keiner’s

                                   3   adequacy to be lead plaintiff. Dkt. No. 52 at 14 (citing 15 U.S.C. § 77z-1(a)(3)(B)(iv), which

                                   4   allows for discovery “only if the [challenger] first demonstrates a reasonable basis for a finding

                                   5   that the presumptively most adequate plaintiff is incapable of adequately representing the class”).

                                   6   Because Lyft Investor Group fails to demonstrate a reasonable basis to find Keiner incapable of

                                   7   adequately representing the class, the Court denies this request.

                                   8   III.   APPOINTMENT OF LEAD COUNSEL
                                   9          Keiner has moved for approval of its selection of Block & Leviton LLP as lead counsel.

                                  10   Mot. at 9–10; see also 15 U.S.C. § 78u-4(a)(3)(B)(v) (“The most adequate plaintiff shall, subject

                                  11   to the approval of the court, select and retain counsel to represent the class.”). The Court defers to

                                  12   Keiner’s choice of lead counsel because his choice is not “so irrational, or so tainted by self-
Northern District of California
 United States District Court




                                  13   dealing or conflict of interest, as to cast genuine and serious doubt on [his] willingness or ability to

                                  14   perform the functions of lead plaintiff.” Cavanaugh, 306 F.3d at 733; see also id. at 739 n.11

                                  15   (noting that “Congress gave the lead plaintiff, and not the court, the power to select a lawyer for

                                  16   the class”). Block & Leviton LLP has extensive experience as counsel in securities class actions.

                                  17   See Dkt. Nos. 9-2, Ex. D (firm resume). The Court thus approves Keiner’s selection of counsel.

                                  18          //

                                  19          //

                                  20          //

                                  21          //

                                  22          //

                                  23          //

                                  24          //

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         11
                                           Case 4:19-cv-02690-HSG Document 64 Filed 03/04/20 Page 12 of 12



                                       IV.     CONCLUSION
                                   1
                                               For the foregoing reasons, the Court GRANTS Keiner’s motion. See Dkt. No. 9.6 All
                                   2
                                       pending unwithdrawn motions are DENIED. See Dkt. Nos. 12, 20. Keiner is appointed as lead
                                   3
                                       plaintiffs for the putative class. Block & Leviton LLP is further approved as lead counsel for the
                                   4
                                       putative class.
                                   5
                                               The Court further sets an initial case management conference on March 31, 2020 at
                                   6
                                       2:00p.m. in Oakland, Courtroom 2, 4th Floor. The Court directs the parties to meet and confer
                                   7
                                       and submit a joint case management statement by March 24, 2020.
                                   8

                                   9
                                               IT IS SO ORDERED.
                                  10
                                       Dated: 3/4/2020
                                  11
                                                                                       ______________________________________
                                  12                                                   HAYWOOD S. GILLIAM, JR.
Northern District of California
 United States District Court




                                                                                       United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       6
                                  28    Keiner also moved for consolidation of related actions. That aspect of his motion is moot in light
                                       of the Court’s July 25, 2019 order. See Dkt. No. 47.
                                                                                      12
